Citation Nr: 1033823	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-42 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to establish 
the appellant as the surviving spouse of a veteran for the 
purposes of VA benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her parents



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to 
December 1977.  The appellant is seeking recognition as the 
Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant and her parents testified before the undersigned 
Acting Veterans Law Judge at an April 2010 hearing conducted at 
the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.	An August 2002 decision denied the appellant's claim of 
entitlement to DIC benefits.  The appellant was notified of 
her appellate rights, but did not file a notice of 
disagreement within one year of the decision.

2.	Evidence received since the August 2002 decision is cumulative 
of the evidence of record at the time of the August 2002 
denial and does not relate to an unestablished fact necessary 
to establish the appellant as the Veteran's surviving spouse 
nor does it raise a reasonable possibility of substantiating 
the appellant's claim.

CONCLUSIONS OF LAW

1.	The August 2002 decision which denied the appellant's 
application to reopen a claim of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.	Evidence received since the August 2002 decision in connection 
with appellant's claim of entitlement to DIC benefits is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.

After careful review of the record, the Board finds that VA 
provided the appellant with all necessary and proper VCAA notice.  
In this regard, an August 2009 VCAA letter notified the appellant 
of the evidence and information necessary to establish 
entitlement to her underlying claim to DIC benefits.  This letter 
also provided appropriate notice regarding what constitutes new 
and material evidence and specifically informed her the reason 
her claim was previously denied and what evidence and information 
was necessary to reopen her claim.  This letter also advised the 
appellant of the types of evidence VA would assist her in 
obtaining as well as her responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Finally, the August 2009 notice letter included notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  See 
Dingess, supra.

The Board notes that the August 2009 letter was sent subsequent 
to the initial unfavorable agency decision.  However, the Board 
finds that any timing defect with regard to VCAA notice was 
harmless error.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  In this 
regard, the notice provided to the appellant by this letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the case 
was readjudicated and a September 2009 statement of the case was 
provided to the appellant.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  Records pertaining to the circumstances of the 
Veteran's death have been associated with the claims file.  The 
appellant has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of 'new and material' evidence.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen her claim was received in March 
2008, and the regulation applicable to her appeal provides that 
new and material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In prior RO decisions dated October 1978, July 1979, January and 
September 1980, August 1993, April 1994 and August 2002, the 
appellant's claim of entitlement to DIC benefits was denied on 
the basis that the appellant could not be recognized as the 
Veteran's surviving spouse.  The appellant was notified of her 
appellate rights, but did not complete an appeal of the August 
2002 decision, the last final denial; therefore, the RO's August 
2002 decision is final.  38 U.S.C.A. § 7105.

Evidence received prior to the August 2002 RO decision included 
records related to the circumstances of the Veteran's death and 
numerous statements from the appellant regarding her cohabitation 
with the Veteran prior to his death.  According to the August 
2002 RO decision, the RO denied the appellant's claim for DIC 
benefits because the evidence of record indicated she did not 
meet the requirements of continuous habitation with the Veteran 
from the date of marriage to the date of his death.  As such, the 
RO determined the appellant could not be recognized as the 
Veteran's surviving spouse.

New evidence received since the August 2002 RO decision includes 
further statements from the appellant, copies of the Veteran's 
orders for assignment to Germany and the transcript of an April 
2010 hearing before the Board.  This evidence indicates that 
appellant continues to assert that she maintained continuous 
cohabitation with the Veteran prior to his death.  Specifically, 
she asserts that she had taken her children to Michigan to visit 
her parents temporarily and intended to accompany the Veteran to 
Germany on military assignment.

After careful review, the Board concludes that the newly received 
evidence is cumulative of the record prior to the August 2002 RO 
decision, and does not raise a reasonable possibility of 
substantiating the appellant's claim.  In this regard, the Board 
notes the newly received evidence continues to show the appellant 
asserts she maintained cohabitation with the Veteran prior to his 
death.  However, statements detailing the appellant's assertions 
were of record at the time of the previous denials.  Therefore, 
the newly received evidence is duplicative of the evidence of 
record at the time of the prior RO denials, and does not raise a 
reasonable possibility of substantiating the appellant's claim.  

As a final note, the Board acknowledges that, in some instances 
where relevant service department records are associated with the 
claims file following a final denial, the claim is to be 
reconsidered notwithstanding the requirement that new and 
material evidence be submitted.  See 38 C.F.R. § 3.156(c) (2009).  
However, while the appellant has submitted service department 
records that had not been previously associated with the claims 
file, the Board finds these records are not relevant records with 
respect to the instant claim and, as such, this claim is subject 
to the new and material evidence requirements discussed above.  
In this regard, the service department records do not address the 
issue of whether the appellant had been continuously cohabitating 
with the Veteran prior to his death.  Instead, they provide 
further documentation of the Veteran's assignment to Germany and, 
therefore, are duplicative of the record considered by the RO in 
its previous denials.

As such, the evidence submitted by the appellant since the August 
2002 RO denial does not constitute new and material evidence, and 
the appeal must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to establish recognition of 
the appellant as the Veteran's surviving spouse has not been 
submitted; the appeal is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


